Citation Nr: 0905032	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-28 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
ulcers and gastroesophageal reflux disorder (GERD).  

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for cancer in bowels.

4.  Entitlement to service connection for arthritis in knees, 
lower extremities, neck and hands.

5.  Entitlement to service connection for hepatitis.  




ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1954 to December 
1956.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in January 2008.  This matter was 
originally on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 

As previously explained in greater detail in the January 2008 
Board Remand, the veteran's request for a Board hearing is 
considered withdrawn after multiple attempts to provide the 
veteran with a hearing because the veteran failed to appear 
for the most recently scheduled September 2007 hearing and 
did not provide any explanation for such failure.  


FINDINGS OF FACT

1.  In an unappealed March 2000 rating decision, the RO 
denied the veteran's claims for service connection for 
gastroesophageal reflux disorder and ulcers and hypertension 
because the claimed conditions neither occurred in nor were 
caused by service and were not shown within one year of 
discharge from service. 

2.  Evidence received subsequent to the March 2000 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claims.

3.  The competent medical evidence of record does not show 
that the veteran's colon cancer, claimed as cancer of the 
bowels, is related to his period of active military service 
or that a malignant tumor manifested to a compensable degree 
within one year of discharge.  

4.  The competent medical evidence of record does not show 
that the veteran's arthritis is related to his period of 
active military service or that it manifested to a 
compensable degree within one year of discharge.

5.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with hepatitis.  


CONCLUSIONS OF LAW

1.  The March 2000 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).   

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for ulcers and 
GERD is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2008).

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for hypertension 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2008).

4.  Cancer of the bowels was not incurred in or aggravated by 
active military service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  

5.  Arthritis in the knees, lower extremities, neck and hands 
was not incurred in or aggravated by active military service 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).  

6.  Hepatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

During the course of this appeal, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The claimant must 
also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
The VCAA further requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial. 

In correspondence dated in July 2003, which was sent prior to 
the initial denial of the claims, the RO advised the veteran 
of what the evidence must show to establish entitlement to 
service connection for his claimed disorders and described 
the types of evidence that the veteran should submit in 
support of the claims.  The RO also explained to the veteran 
that he may lose money if he took more than one year to 
submit the requested information and evidence and his claim 
was granted because VA would not be able to pay him back to 
the date he filed his claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that VCAA notice 
requirements include the elements of effective date and 
degree of disability).  The RO further informed the veteran 
of what evidence VA would obtain and make reasonable efforts 
to obtain on the veteran's behalf with respect to the claims 
in said correspondence.  

Although the July 2003 VCAA notice letter did not address the 
element of degree of disability and the veteran did not 
receive proper notice of this element prior to the initial 
denial of his claim, such notice defect is not prejudicial.  
The veteran was advised how VA determines the disability 
rating in January 2008 correspondence and his claim was 
subsequently readjudicated in October 2008 pursuant to the 
Board's Remand.  Thus, the defect with respect to the timing 
of the notice has been cured.  
   
In particular regard to the additional notice requirements 
pertaining to the veteran's requests to reopen previously 
disallowed claims, the Board notes that the Appeals 
Management Center (AMC) advised the veteran in the January 
2008 VCAA notice letter that his claims for hypertension and 
gastroesophageal reflux disorder were previously denied, he 
was notified of the decision in March 2000, and the decision 
had become final.  The AMC explained that VA needed new and 
material evidence in order to reopen the veteran's claims.  
The AMC defined new and material evidence as evidence 
submitted to VA for the first time that pertained to the 
reason the claim was previously denied and raised a 
reasonable possibility of substantiating the claim.  The AMC 
further explained that the veteran's claims were previously 
denied because the veteran had not submitted evidence of 
treatment for the claimed conditions within one year of 
discharge from service to well ground the claim.  The Board 
also observes that the RO had previously informed the veteran 
in the July 2003 VCAA notice letter that he needed to submit 
evidence to show that the claimed conditions were incurred in 
or aggravated by his active military service.  Thus, the 
Board finds that the veteran has been provided with VCAA 
notice that complies with Kent.    

Moreover, the veteran has been provided with a copy of the 
September 2004 rating decision, the August 2005 Statement of 
the Case (SOC), and the October 2008 Supplemental Statement 
of the Case (SSOC), which included a discussion of the facts 
of the claims, pertinent laws and regulations, notification 
of the bases of the decisions, and a summary of the evidence 
considered to reach the decisions.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

In regard to VA's statutory duty to assist, the Board notes 
that the veteran's service treatment records are fire-related 
and presumed destroyed.  VA has a heightened duty to assist 
in these cases. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board concludes, however, that the heightened duty to 
assist has been met.  The record reflects that the RO 
attempted to obtain the veteran's service treatment records 
unsuccessfully and, in September 2004, a formal finding of 
the unavailable of service records was made.  The veteran was 
notified that his service treatment records were unavailable 
and advised to submit military medical records in his 
possession in support of his claims; however, the veteran has 
indicated in correspondence that he is not in possession of 
any service records.  In light of the foregoing, the Board 
finds that further efforts to obtain the missing service 
records would be futile.  The Board additionally notes that 
the claims file contains all available evidence pertinent to 
the claims, which consists primarily of post-service 
treatment records.  VA has requested records identified 
throughout the claims process, and the claims file includes 
the negative replies from facilities that indicated they did 
not have the veteran's records.  The veteran was given 
appropriate notice of his responsibility to provide VA with 
any treatment records pertinent to his claimed disorders and 
the record contains sufficient evidence to make a decision on 
the claims.  The Board would like to note that the case law 
does not lower the legal standard for proving a claim for 
service connection in such circumstances, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims.  However, with respect to the veteran's 
requests to reopen, no medical examination or opinion is 
needed because the veteran's claims are not found to be 
reopened by way of the submission of new and material 
evidence.  Additionally, the evidence does not show that the 
veteran's cancer of the bowels and arthritis manifested in 
service or in the year following service or that the claimed 
disorders are otherwise related to the veteran's period of 
active service.  Furthermore, the veteran is not shown to 
have a current diagnosis of hepatitis.  Thus, as the 
available evidence provides no basis to grant these claims 
and, in fact, provides evidence against these claims, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained and a remand is not necessary to decide the 
claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008). 

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  The Board further finds that 
there has been compliance with its prior Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.  

Analysis

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F. 3d. 1378, 1380-81 (Fed. Cir. 2000). 

New and Material Evidence - Ulcers and GERD and Hypertension

As a preliminary matter, the Board notes that the veteran's 
current claims involve entitlement to service connection for 
ulcers and gastroesophageal reflux disorder and hypertension.  
These claims are based upon the same factual basis as the 
previous claims, which were denied in the March 2000 rating 
decision that became final.  As such, it is appropriate for 
the Board to consider the claims as requests to reopen the 
previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008). 

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening an appellant's claim, unless it is inherently 
false or untrue or, if it is in the nature of a statement or 
other assertion, it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In its March 2000 rating decision, the RO denied the 
veteran's claims for service connection for gastroesophageal 
reflux disorder and ulcers and hypertension because the 
claimed conditions neither occurred in nor were caused by 
service and were not shown within one year of discharge from 
service.  The veteran received notification of the denial of 
his claims and was advised regarding his appellate rights in 
March 2000; however, he did not appeal the decision and it 
became final.  The evidence of record at the time of the 
March 2000 rating decision included the veteran's DD Form 
214, the September 1999 VA examination report, and written 
statements from the veteran.  

The evidence received since the March 2000 denial of the 
veteran's claims consists of post-service treatment records 
(VA and private) dated from 1999 to 2008, and additional 
written statements from the veteran.    

After review of the evidence associated with the claims 
folder since March 2000, the Board finds that it does not 
qualify as new and material evidence sufficient to reopen the 
claims.  Indeed, none of the newly submitted evidence shows 
that the veteran's gastrointestinal disorder or hypertension 
is related to active military service or either manifested to 
a compensable degree within one year of discharge.  Rather, 
it only shows that the veteran received treatment for the 
claimed disorders many years after service.  There is no 
competent medical evidence, to include an opinion, that links 
the veteran's gastrointestinal disorder or hypertension to 
his period of active service.  Therefore, while the evidence 
associated with the claims folder since the March 2000 denial 
may be considered new because it was not before VA at the 
time of that decision, it is not also material because it 
does not relate to a previously unsubstantiated fact 
necessary to substantiate either claim. 

Accordingly, having determined that new and material evidence 
has not been submitted, neither the veteran's claim for 
service connection of GERD and ulcers nor his claim for 
service connection of hypertension is found to be reopened.  
Thus, the veteran's appeal is denied.    

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service Connection

Service connection may be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and a malignant 
tumor or arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding their causes.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.  

Where the veteran's service medical records are presumed 
destroyed or are otherwise unavailable through no fault of 
the claimant, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
§ 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).     

Cancer in the bowels

A review of the medical evidence reveals that the veteran was 
diagnosed with colon cancer and underwent a right 
hemicolectomy in 1999.  Indeed, the veteran's treatment 
records dated in 1999 include such findings as right colon 
mass and carcinoma of the colon.  However, in treatment 
records from 2002 (i.e., approximately one year prior to the 
veteran filing his claim) to 2008, medical examiners have 
noted that there was no evidence for colon cancer recurrence.  
Despite the absence of colon cancer recurrence, as the 
veteran has been shown to have a history of colon cancer and 
clearly has residuals as a result of the hemicolectomy, the 
Board finds that the medical evidence sufficiently 
establishes the presence of the current chronic disability of 
colon cancer, claimed by the veteran as "cancer of the 
bowels."      

Nonetheless, the medical evidence does not show that the 
veteran's colon cancer is related to his period of active 
service or that a malignant tumor manifested to a compensable 
degree within one year of discharge.  Although service 
treatment records are fire-related and unavailable for 
review, it is noted that the veteran does not contend that 
his cancer began in service.  See July 2003 VA Form 21-526.  
Rather, the veteran has reported and the medical evidence 
clearly reflects that colon cancer was first diagnosed in 
1999.  Thus, the earliest diagnosis of colon cancer was 43 
years after the veteran's discharge from active service.  The 
Board notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Furthermore, there is no competent medical evidence of 
record, to include an opinion, that links the veteran's colon 
cancer to his period of active military service.  

As the medical evidence of record shows that colon cancer was 
not diagnosed until many years after service and does not 
include a medical opinion that indicates that the veteran's 
colon cancer is in any way related to his period of active 
service, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim.  Thus, service 
connection for the veteran's cancer of the bowels is not 
warranted on either a direct basis or presumptive basis as a 
chronic disease. 

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Arthritis in the knees, lower extremities, neck and hands

The veteran essentially contends that he developed arthritis 
of the knees, hands, neck, and lower extremities because he 
was exposed to cold temperatures while performing his duties 
during his service in Germany. 

As noted above, the veteran's service treatment records are 
fire-related and unavailable for review; however, the veteran 
has reported that he was exposed to cold temperatures in 
service and the DD Form 214 reveals that the veteran's 
military occupational specialty (MOS) of blaster is one that 
would likely cause him to work outdoors and expose him to 
cold temperatures.  The veteran is considered competent to 
report his exposure to cold temperatures and there is nothing 
in the record to suggest that his account of such exposure is 
not credible. 

In addition, the medical evidence of record shows a current 
diagnosis of arthritis.  Indeed, the veteran's VA treatment 
records include multiple clinical findings of arthritis or 
osteoarthritis involving various parts of the body to include 
the veteran's lower extremities and neck.  

Nevertheless, the evidence does not show that the veteran's 
current arthritis is related to his period of active service 
or that arthritis manifested to a compensable degree within 
one year of discharge.  Indeed, a VA Form 10-1415, Problem 
List, notes that the veteran's arthritis began in 
approximately 1995, which is 39 years after service.  The 
first clinical finding of arthritis apparent in the record is 
shown in 2001, which is approximately 45 years after service.  
Thus, while it is not entirely clear exactly when the 
veteran's arthritis first began, it is clear that it began 
many years after discharge from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Additionally, there is no medical evidence, to 
include a medical opinion, that otherwise links the veteran's 
arthritis to his period of active military service.  

As the medical evidence shows that arthritis did not manifest 
until many years after service and there is no medical 
opinion that links arthritis to service, service connection 
of arthritis either on a direct basis or on a presumptive 
basis as a chronic disease is not warranted in this case.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim.  
Consequently, service connection for arthritis of the knees, 
lower extremities neck and hands is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Hepatitis

The veteran contends that he currently has hepatitis related 
to his period of active military service. 

At the outset, the Board notes that there is no clinical 
evidence that shows that the veteran currently suffers from 
hepatitis B or C.  Indeed, VA treatment records contain no 
clinical findings or laboratory results to suggest the 
presence of either disease.  

However, the Board notes that the veteran's VA treatment 
records include laboratory reports showing that the veteran 
tested positive for the hepatitis A immunoglobulin M (IgM) 
antibody on serology tests conducted on March 26, 2001.  It 
was noted at that time that the "borderline results should 
be repeated in two week intervals to distinguish between 
acute hepatitis A infection and recovery phase of the 
disease."  The IgM antibody appears early in the disease but 
diminishes within several weeks.  Thus, the IgM antibody is a 
marker of acute infection.  The Merck Manual of Diagnosis and 
Therapy, Section 4, Chapter 42 (17th ed. 1999).  

Nonetheless, in a later VA treatment record dated November 7, 
2001, a gastroenterologist noted in the "significant past 
history" portion of his consultation report that the veteran 
had a positive hepatitis A IgM antibody on March 26, 2001 
"with no subjective illness."  [Notably, the Board also 
observes that the veteran told the gastroenterologist at that 
time that he had not had alcohol for the past 15 to 20 years 
because he developed hepatitis with jaundice due to alcohol 
consumption approximately 15 to 20 years before.]  Subsequent 
VA treatment records are absent of any clinical findings or 
treatment of hepatitis A.    

Thus, although the veteran tested positive for the hepatitis 
A IgM antibody approximately two years prior to filing his 
service connection claim, subsequent treatment records do not 
show that the veteran has a current diagnosis of hepatitis A.  
McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that 
the requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.).    

For the foregoing reasons, the Board concludes that the 
veteran does not have a current diagnosis of hepatitis.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  In the absence of evidence of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the veteran is 
not shown to have a current diagnosis of hepatitis, the 
preponderance of the evidence is against the veteran's claim 
and service connection for hepatitis is not warranted.  
  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

1.  New and material evidence having not been submitted, the 
claim for entitlement to service connection for ulcers and 
GERD is not reopened and the appeal is denied.  

2.  New and material evidence having not been submitted, the 
claim for entitlement to service connection for hypertension 
is not reopened and the appeal is denied.  

3.  Entitlement to service connection for cancer in bowels is 
denied.

4.  Entitlement to service connection for arthritis in knees, 
lower extremities, neck and hands is denied.

5.  Entitlement to service connection for hepatitis is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


